972 A.2d 485 (2009)
Dwayne HILL, Petitioner
v.
COMMONWEALTH of Pennsylvania, Governor Edward G. Rendell; Attorney General Tom Corbett; Senate President Pro Tempe, Joseph B. Scarnatti III; Senate Majority Leader, Dominic Pileggi; Senate Minority Leader, Robert J. Mellow; House Speaker, Dennis O'Brien; House Majority Leader H. William DeWeese; House Minority Leader Samuel L. Smith; Board of Probation and Parole, et al., Respondents.
No. 35 EM 2009.
Supreme Court of Pennsylvania.
May 21, 2009.

ORDER
PER CURIAM.
AND NOW, this 21st day of May, 2009, the "Application to File Appeal Nunc Pro Tunc" is DENIED.